Citation Nr: 0817870	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  07-23 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
cervical spondylosis with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Paul, Minnesota.  The Board granted a 
motion to advance the appellant's case on the docket in March 
2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's accredited representative submitted a request 
for a Board video conference hearing that was received by the 
Board in March 2008.  As such hearing has not yet been 
conducted, this matter should be REMANDED to schedule the 
veteran for a Board video conference hearing.  See 38 C.F.R. 
§§ 20.703, 20.704, 20.1304(a) (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Board video 
conference hearing per his request.  
Appropriate notification should be given 
to the appellant and his representative, 
if any, and such notification should be 
documented and associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



